Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated November 9,1979 and made after a hearing, which found that petitioners had demonstrated untrustworthy conduct as real estate brokers, and imposed a penalty. Determination confirmed and proceeding dismissed on the merits, with costs. Based on the entire record in this proceeding, the determination is supported by substantial evidence and is not arbitrary and capricious. We find petitioners’ other contentions to be without merit. Mangano, J.P., Gulotta and O’Connor, JJ., concur.